Citation Nr: 1627849	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-26 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right foot and ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1959 to September 1962.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2016, the Veteran had a personal hearing with the undersigned VLJ.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


REMAND

The Veteran must be provided a VA examination for an opinion on whether his current sinus tarsitis and osteoarthritis is related to the sprain he had while in service.  On remand, additional efforts should be made to obtain private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment he has received for his right foot and ankle, and make arrangements to obtain all records not already associated with the claims file.  Ask him to identify all physicians and facilities that X-rayed his right foot and ankle, and make arrangements to obtain all records not already associated with the claims file.

2.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that sinus tarsitis, osteoarthritis, and/or any other diagnosis of the right ankle and foot identified during the examination are related to the right ankle sprain in January 1959.  

The examiner is asked to review the claims file prior to the examination, and to conduct a complete examination along with all necessary diagnostic tests.  

The Veteran's STRs show that he sprained his ankle in January 1959.  The ankle was bandaged and he was advised to not do extensive marching for a few days, however, he reports that he was not actually permitted to refrain from marching and other training activity.  He was not given an X-ray.  He asserts that his ankle and foot swelled occasionally during service and that he has had pain and other symptoms since that time.  In support, he has submitted letters from his siblings and his wife attesting to his altered gait and problems in the years following separation.

The Veteran asserts that a physician has advised him that his diagnoses are a result of a prior break to the ankle, that X-ray results show that his ankle was previously broken.  He has no memory of an ankle break at all, and the only injury he is aware of was the injury in service.  The record does not show any other injuries to the foot and ankle in service or in his civilian life.  

The examiner is asked to elicit a detailed history from the Veteran regarding the injury and his symptoms since the injury, and to also consider the other testimony of record (including the April 2014, October 2014, and April 2016 statements from his family), along with the available medical evidence to form an opinion on whether it is as likely as not (50 percent or greater probability) that any current diagnosis is related to the incident in service.  

The examiner is advised that an absence of medical documentation of treatment is not dispositive of the question of a relationship to service.  The examiner is asked to provide an explanatory rationale for all rendered opinion.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




